Citation Nr: 1119591	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Propriety of the reduction of the assigned rating for the Veteran's service-connected lumbar paravertebral myositis from 40 percent to 20 percent, beginning on May 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rice, which reduced the disability rating for lumbar paravertebral myositis from 40 percent to 20 percent.

The Board notes that after the statement of the case was issued, the Veteran submitted additional written argument in December 2009.  In the Informal Hearing Presentation submitted in April 2011, the Veteran's representative waived the right to first consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board may proceed with the appeal.

The matter of the reduction in the assigned disability rating is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").  Accordingly, the matter in appeal does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).


FINDINGS OF FACT

1.  Service connection for lumbar paravertebral myositis was granted in an August 1983 rating decision; a 20 percent rating was assigned. 

2.  In a May 1986 rating decision, the rating was reduced to 10 percent beginning on August 1, 1986. 

3.  In a July 1999 rating decision, the rating was increased to 20 percent, effective from December 1, 1998.  

4.  In a February 2001 rating decision, the rating was increased to 40 percent, effective from July 24, 2000.  

5.  An October 2008 rating decision proposed to reduce the rating for the Veteran's lumbar paravertebral myositis to 20 percent based upon improvement in the Veteran's condition that the RO determined was shown at the October 2008 VA examination; the Veteran was informed of the proposal by letter dated in November 2008, and afforded a period of 60 days in which to submit additional evidence.  

6.  The reduction in evaluation to 20 percent was effectuated by a January 2009 rating decision, and made effective May 1, 2009.

7.  The 40 percent rating had been in effect for more than five years when the reduction took place.

8.  Consistent material improvement in the Veteran's service-connected lumbar paravertebral myositis was not adequately demonstrated by the evidence of record at the time of the January 2009 rating decision reducing the disability rating from 40 percent to 20 percent.  


CONCLUSION OF LAW

The January 2009 rating decision, which reduced the evaluation assigned the Veteran's lumbar paravertbral myositis from 40 percent to 20 percent was improper; restoration of the 40 percent evaluation is warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321(b)(1), 3.344, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 5237 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, in a letter dated in November 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The letter contained notice of the proposed reduction in the disability rating and a statement of the reasons for such reduction.  It also advised him of his right to submit additional evidence within 60 days to show that compensation payments should be continued at the current level.  Additionally, an October 2009 notice letter informed the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  There was no subsequent readjudication of the claim by the RO in this case.  With regard to the propriety of the reduction of the rating for the Veteran's lumbar spine disability, as the Board's decision herein to grant restoration of the 40 percent rating, effective May 1, 2009, constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the VCAA in this regard.  Significantly, there is no prejudice to the Veteran as a result of any timing error because the claim is being granted.  
  
Moreover, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Governing Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations to apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. 
§ 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, because the Veteran's 40 percent rating had been in effect for five years (since July 24, 2000), the criteria in paragraphs (a) and (b) of 38 C.F.R. § 3.344 are directly applicable to this case.  

Analysis

In this case, service connection for residuals of a low back injury was originally awarded in an August 1983 rating decision.  A 20 percent was assigned (under 38 C.F.R. § 4.114, Diagnostic Codes 5292-5295), effective from January 23, 1983.  Thereafter, in a May 1986 rating decision, the rating was reduced to 10 percent beginning on August 1, 1986.  In a July 1999 rating decision, the rating was then increased to 20 percent, effective from December 1, 1998.  In a February 2001 rating decision, the rating was again increased to 40 percent, effective from July 24, 2000.  In a September 2005 rating decision, the 40 percent rating was continued.  It was noted that some improvement had been shown, so the rating was not permanent and would be subject to future review.  The Veteran filed a notice of disagreement with this decision, claiming that his back disability had worsened.  Although a statement of the case was issued in January 2006, the Veteran did not file a substantive appeal.  

Thereafter, in July 2008 the RO initiated a request for examination of the Veteran's spine was issued and in October 2008 he underwent a VA examination.  Based upon that examination, the RO, in an October 2008 rating decision, proposed to reduce the evaluation of the service-connected lumbar paravertebral myositis from 40 percent to 20 percent.  The Veteran was informed of this proposal by letter dated in November 2008.  The notice letter, which was mailed to the Veteran at his address of record, informed him that he would be given 60 days to submit additional evidence.  In response, the Veteran submitted additional private medical evidence.  In a January 2009 rating decision, the originating agency reduced the disability rating for the Veteran's lumbar paravertebral myositis from 40 percent to 20 percent, effective May 1, 2009.  The rating decision was mailed in February 2009.  Thus, the 40 percent disability rating was in effect for more than 5 years at the time of the rating decision reducing the rating to 20 percent.  

The Board has determined that the procedural requirements of 38 C.F.R. 
§ 3.105(e) were met with respect to the reduction in the evaluation of the Veteran's lumbar paravertebral myositis.  He was provided with appropriate notice regarding the change in the disability rating assigned for his lumbar paravertebral myositis and was given 60 days to submit additional evidence.  Moreover, the effective date of the reduction, May 1, 2009, complies with the requirement that reductions be effective the last day of the month in which a 60-day period from the date of notice of the final rating action expires.  See 38 C.F.R. § 3.105(e).

However, the Board has determined that the reduction of the disability rating from 40 percent to 20 percent, effective May 1, 2009, for the Veteran's lumbar paravertebral myositis, was not proper.  In this regard, the Board notes that the regulations for rating disabilities of the spine were revised since the 40 percent initially went into effect on July 24, 2000.  The revised criteria became effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  Only the prior regulation is used to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the old criteria, the Veteran's lumbar parvertebral myositis was rated under DC 5295-5292 (2003).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  As noted above, Diagnostic Code 5295 pertained to lumbosacral strain and Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  Under the revised diagnostic criteria as currently in effect, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.

Applying the above criteria to the facts of this case, the Board finds that the preponderance of the evidence weighs against the reduction from 40 to 20 percent for the Veteran's lumbar paravertebral myositis.

The medical evidence of record includes a January 1999 VA examination report which notes complaints of chronic low back pain radiating to the entire spine and neck.  Flexion was to 60 degrees, extension was to 20 degrees, lateral bending was to 20 degrees bilaterally, and bilateral rotation was to 15 degrees.  There was painful motion in the last 10 degrees of each range of motion.  There was objective evidence of painful motion and tenderness in the lumbar spine.  Lumbar lordosis was normal.  The diagnosis was degenerative disc disease L5-S1.

An April 1999 VA examination report notes that the degenerative disc disease L5-S1 shown in April 1998 X-rays is not etiologically related to the Veteran's service-connected back disability.  The examiner reasoned that negative lumbar spine X-rays in 1984 suggest that the 1998 X-rays are related to the natural process of aging or to the Veteran's post-service employment in a warehouse.  In March 1999, an electromyograph (EMG) showed no evidence of lumbar radiculopathy.  The examiner opined that the only objective findings corresponding to the service-connected back disability are muscle spasms.

The July 2000 VA examination notes the Veteran's complaints of pain, weakness, stiffness, fatigability, and lack of endurance.  He complained of sharp low back pain without radiation to either lower extremity.  He also complained of cramping of the right posterior thigh and leg, as well as urinating urgency.  The examiner noted that the Veteran wears a lumbosacral corset for lifting heavy objects.  He works at the US Postal Service and has difficulty moving boxes.  Flexion of the lumbosacral spine was to 30 degrees.  Extension was to 10 degrees.  Lateral bending bilaterally was to 15 degrees and bilateral lateral rotation was to 30 degrees.  Pain on flexion was noted to begin at 30 degrees.  There was no additional functional impairment due to pain, weakness, fatigue, or lack of endurance following repetitive use or during flare ups.  There were no postural abnormalities and there was symmetrical musculature of the back.  Lasegue's test was negative.  An X-ray on April 2, 1998 showed straightening of the normal lordosis and a narrowing of L5-S1 intervertebral disc space with associated vacuum effect.  The vertebral bodies were normal in height.  The diagnosis was paravertebral lumbar myositis.  

An August 2005 VA examination report notes complaints of low back pain with a tired sensation of the lower extremities.  No other complaints with regard to the legs and no history of urinary incontinence were noted.  It was noted that the Veteran uses a thoracolumbar brace.  Physical examination revealed normal lumbar spine, lower limbs, posture and gait.  He has difficulty lacing his shoes and lifting heavy objects.  Forward flexion of the thoracolumbar spine was to 40 degrees.  Extension, right and left lateral flexion and right and left rotation were to 10 degrees each.  There was no painful motion and no functional loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Muscle strength was full and there was no tenderness to palpation of the spine.  There was diminished pinprick and smooth sensation on the left leg following no specific dermatomal pattern.  Lasegue's sign was negative.  

An October 2005 private medical report notes complaints of low back pain which results in a seven percent impairment of flexion and extension, a one percent impairment of lateral flexion on the right, and a five percent impairment of left lateral flexion.  The maximum lumbar flexion angle was noted to be 33 degrees.  The maximum lumbar extension angle was noted to be 10 degrees.  Right lateral flexion was to 23 degrees and left lateral flexion was to 7 degrees.  

The October 2008 VA examination report notes complaints of numbness of the lower extremities.  The Veteran denied urinary incontinence as well as fecal incontinence.  He also endorsed paresthesias but denied leg or foot weakness, falls, unsteadiness, and dizziness.  He complained of stiffness, weakness, spasms and pain in the low back area.  The pain was described as constant, moderate, and daily, with a stabbing type radiating pain down the left leg.  Flare-ups occur weekly and last hours.  They are severe.  Precipitating factors are bending forward and lifting.  Alleviating factors include rest and medications.  During flare-ups the Veteran has difficulty performing daily activities.  On examination there was no spasm, weakness, or atrophy.  There was guarding bilaterally, tenderness, and pain with motion.  The Veteran's pelvic posture was tilted to the left.  The left side was higher than the right and gait was antalgic.  There was lumbar flattening but no other abnormal spinal curvatures.  Muscle strength was full with the exception of bilateral hip extension and flexion, which were 4/5.  Sensory examination was normal.  Reflexes were normal.  Range of motion testing revealed flexion of the thoracolumbar spine from zero to 50 degrees, with pain at 50 degrees.  There was no additional loss of motion.  Extension was to 10 degrees, with pain beginning at 10 degrees.  Lateral flexion to the right was 10 degrees and 15 degrees to the left, with pain at 10 and 15 degrees, respectively.  Bilateral lateral rotation was to 30 degrees with pain at 30 degrees.  Lasegue's sign was positive bilaterally.  Waddell's sign was present for tenderness.  The diagnosis was discogenic disease at L5-S1, straightening of the normal lordosis most likely related to muscle spasm.  The Veteran was noted to be employed as a letter carrier for the US Postal Service.  He works full time and has lost two to three weeks of work due to his low back condition.  The examiner stated that the employment problems associated with lumbar paravertebral myositis are significant and include being assigned different duties and increased absenteeism.  The effects are decreased mobility, problems with lifting and carrying, weakness, fatigue, decreased strength of the lower extremities, and pain.  The disability has a severe effect on chores and it prevents exercise and sports.  It causes a mild effect on shopping, recreation, and traveling, and it has no effect on feeding, bathing, dressing, toileting, and grooming. 

The Board finds the evidence of record does not show that sustained material improvement in the Veteran's service-connected disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Although there is no medical documentation of consistent worsening of range of motion of the thoracolumbar spine, the evidence does show that the spinal curvature went from normal to flattening lordosis, his gait went from normal to antalgic, and his back went from symmetrical to asymmetrical.  Moreover, the VA examiners' assessments regarding the impact of the Veteran's lumbar paravertebral myositis on his daily activities and occupational functioning have not reflected material improvement in the disability.  The Veteran's complaints and symptoms have been relatively similar over the years and the range of motion studies have varied from flexion to 30 degrees with pain at the end, flexion to 40 degrees with no pain, flexion to 33 degrees without reference to pain, and flexion to 50 degrees with pain at the end range of motion.  These continued levels of impairment demonstrate that the Veteran's lumbar spine disability has not undergone a sustained material improvement.  Accordingly, the disability rating was improperly reduced from 40 to 20 percent, and the 40 percent rating based upon orthopedic manifestations/limitation of motion with pain should be restored.

[Parenthetically, the Board notes that although the Veteran is diagnosed with degenerative disc disease of the lumbosacral spine, this disability is not service-connected.  Moreover, despite his diagnosis of lumbar radiculopathy, this disability has not been etiologically linked to the service-connected lumbar paravertebral myositis, and as such, consideration of a separate rating based upon neurological impairment is not applicable in this case.  In any event, this reduction case does not come as a result of an increased rating claim filed by the Veteran.  Therefore, the issue of whether a rating in excess of 40 percent is warranted for lumbar paravertebral myositis is not currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).]



ORDER

Restoration of a 40 percent rating for lumbar paravertebral myositis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


